Monroe App. No. 808. On discretionary appeal and on motion for admission pro hac vice of Neal R. Brendel, motion for admission pro hac vice of Paul K. Stockman, motion for admission pro hac vice of Stephen M. Murray, motion for admission pro hac vice of Alfred L. Buchanan, motion for admission pro hac vice of Hugh C. Griffin, motion for admission pro hac vice of Jonathan D. Mutch, motion for admission pro hac vice of Anthony R. Zelle, and motion for admission pro hac vice of David J. Bloss. Discretionary appeal allowed and motions granted.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.